DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a three-dimensional data encoding method.  Independent claims 1 and 7 identify the uniquely distinct feature “encoding a plurality of divided data items to generate a plurality of encoded data items each corresponding to a respective one of the plurality of divided data items, the plurality of divided data items being included in a plurality of subspaces obtained by dividing a current space, the plurality of divided data items each including a three-dimensional point from among a plurality of three-dimensional points included in the current space, wherein 
each of the plurality of subspaces being one of eight nodes obtained by dividing the current space, 
the encoding includes, for each of the plurality of divided data items, (i) encoding geometry information corresponding the three-dimensional point included in the divided data item to generate encoded geometry information for an encoded data item corresponding to the divided data item, and (ii) encoding attribute information corresponding to the geometry information to generate encoded attribute information for the encoded data item corresponding to the divided data item, and 
three-dimensional data encoding method further comprising generating a bitstream, the bitstream including, for each of the encoded data items, both 
(i) a combination of the encoded geometry information for the encoded data item and control information for encoded data item, the control information including (a) a first identifier indicating a subspace corresponding to the encoded data item from among the plurality of subspaces, and (b) a second identifier indicating a divided data item corresponding to the encoded data item from among the plurality of divided data items, and (ii) a combination of the encoded attribute information for the encoded data item and control information for the encoded data item."
Independent claims 4 and 8 identify the uniquely distinct feature “obtaining a plurality of encoded data items from a bitstream, the bitstream including a plurality of encoded data items generated by encoding a plurality of divided data items, each of the plurality of encoding data items corresponding to a respective one of the plurality of divided data items, the plurality of divided data items being included in a plurality of subspaces obtained by dividing a current space, the plurality of divided data items each including a three-dimensional point from among a plurality of three-dimensional points included in the current space, wherein
each of the plurality of subspaces being one of eight nodes obtained by dividing the current space, 
the encoding includes, for each of the plurality of divided data items, (i) encoding geometry information corresponding the three-dimensional point included in the divided data item to generate encoded geometry information for an encoded data item corresponding to the divided data item, and (ii) encoding attribute information corresponding to the geometry information to generate encoded attribute information for the encoded data item corresponding to the divided data item, and 
the bitstream includes, for each of the encoded data items, both 
(i) a combination of the encoded geometry information for the encoded data item and control information for encoded data item, the control information including (a) a first identifier indicating a subspace corresponding to the encoded data item from among the plurality of subspaces, and (b) a second identifier indicating a divided data item corresponding to the encoded data item from among the plurality of divided data items, and (ii) a combination of the encoded attribute information for the encoded data item and control information for the encoded data item." 
The closest prior arts, Chou et al. (US 2017/0347122 A1) and Lim et al. (US 2019/0318488 A1) disclose the conventional method, either singularly or in combination, fail to anticipate or render the above underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAT CHI CHIO whose telephone number is (571)272-9563. The examiner can normally be reached Monday-Thursday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE J ATALA can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAT C CHIO/Primary Examiner, Art Unit 2486